DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 10/29/2021.  As directed by the amendment, claims 29 has been amended. Claims 25-34 and 36-38 are pending in the instant application, wherein claims 25-28, 31-34 and 36-38 remain withdrawn in response to a restriction requirement.

Response to Arguments
Applicant’s arguments with respect to claim 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Claim Objections
Claim 29 is objected to because of the following informalities:  line 4 should read “, .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a surface structure for forming smaller droplets recited in claims 29-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Per instant paras [0025-29], [0033] and instant Fig. 2, the structure that performs the claimed function is a cluster of particles with an interconnected web of air channels, an etched surface, a vapor deposition coating, a porous substrate, e.g. a sintered substrate, or a hydrophilic coating (inferred).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lu (US 2003/0131843 A1; hereinafter “Lu”) (as evidenced by the instant specification).
an aerosol drug delivery device (delivery device 100) (Fig. 1) comprising:
a housing (the housing seen in Fig. 1) defining an airway (the passage through the housing seen in Fig. 1) (paras [0041-42]); 
a drug supply unit (comprising open-celled substrate 106 and the second substrate to which it is bonded, e.g. the flat substrate depicted at the bottom of 106 in Fig. 1) (Fig. 1 in view of para [0039], see Fig. 1 modified, below) disposed in the airway that is configured to heat (paras [0035], [0039] and [0042]) a dry drug composition (drug composition) (paras [0036-38], where removal of solvent results in dry drug), capable of a solid to liquid phase change upon being heated (para [0037], which contains substantially the same list of drugs as para [0038] of the instant specification, such that in as far as the drugs disclosed by the instant specification are capable of the claimed functionality, so are those same drugs as disclosed by Lu) disposed on an exterior surface (the drug composition is deposited on substrate 106, which constitutes an exterior surface of the second substrate by virtue of it being deposited on the outside thereof, see e.g. Fig. 1 modified below and para [0039], and wherein the coatings produced by the disclosed methods are necessarily deposited on external surfaces of substrate 106) of a thermally conductive substrate (e.g. copper) (para [0039] in view of para [0034]) to a temperature sufficient to vaporize the drug composition (paras [0035], [0039-40] and [0046]); 
the exterior surface of the thermally conductive substrate comprising a thermally conductive surface structure (open celled substrate 106) (para [0032]); and 
the drug composition disposed on the thermally conductive surface structure (para [0038]), 
wherein the thermally conductive surface structure is configured to form liquid droplets of the drug composition prior to volatilization of the drug composition having a median diameter less than a median diameter of liquid droplets formed on the exterior surface of the thermally conductive substrate without the thermally conductive surface structure (open-celled substrate 106 is configured as claimed by virtue of being a porous substrate as described in para [0029] of the instant specification, i.e. a structure with enhanced surface area as described in para [0033] of the instant specification, see Lu para [0032]).  
Regarding claim 30, Lu discloses the aerosol drug delivery device of claim 29 wherein the surface structure (106) is three dimensional (Fig. 1; para [0032]).

    PNG
    media_image1.png
    279
    695
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching porous or otherwise large surface area-to-volume substrates for vaporization of dry drug compositions from the external surfaces thereof: Rabinowitz et al. (US 2006/0153779 A1; paras [0057-62]); Hale et al. (US 2003/0209240 A1; para [0025]); Whittle et al. (US 2005/0063686 A1; para [0067]); White et al. (US 2008/0110454 A1; para [0030]); Counts et al. (US 5,369,723).	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785